                            Case 2:19-cv-02579 Document 3 Filed 04/04/19 Page 1 of 2 Page ID #:68



                  1        CRAIG G. STAUB, Bar No. 172857
                           cstaub@littler.com
                  2        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  3        63rd Floor
                           Los Angeles, CA 90071
                  4        Telephone: 213.443.4300
                           Facsimile: 213.443.4299
                  5
                           RACHAEL LAVI, Bar No. 294443
                  6        CASSIDY C. VEAL, Bar No. 323899
                           LITTLER MENDELSON, P.C.
                  7        2049 Century Park East
                           5th Floor
                  8        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  9        Fax No.:   310.553.5583
               10          Attorneys for Defendants
                           GEO CORRECTIONS AND DETENTION, LLC
               11          AND THE GEO GROUP, INC.
               12
                                                 UNITED STATES DISTRICT COURT
               13
                                               CENTRAL DISTRICT OF CALIFORNIA
               14
                           LEA GARCIA, an individual,             Case No.
               15
                                         Plaintiff,               DEFENDANTS’ CORPORATE
               16                                                 DISCLOSURE STATEMENT
               17          v.

               18          GEO CORRECTIONS AND
                           DETENTION, LLC, a Florida Limited
               19          Liability Company, THE GEO
                           GROUP, INC., WHICH WILL DO
               20          BUSINESS IN CALIFORNIA AS
                           GEO CALIFORNIA, INC., a Florida
               21          Corporation and Does 1 through 100,
                           inclusive,
               22
                                         Defendants.
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                            Case 2:19-cv-02579 Document 3 Filed 04/04/19 Page 2 of 2 Page ID #:69



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL              DISTRICT      OF   CALIFORNIA,   PLAINTIFF      AND     HER
                  3        ATTORNEYS OF RECORD:
                  4                 Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendants The GEO
                  5        Group, Inc., d/b/a GEO California, Inc. (“GEO”), and GEO Corrections and
                  6        Detention, LLC (“GEO Corrections”) (collectively, “Defendants”) makes the
                  7        following corporate disclosures. GEO has no parent corporation.     The Vanguard
                  8        Group, Inc. and BlackRock Fund Advisors own ten percent (10%) or more of GEO’s
                  9        stock.
               10                   GEO Corrections is a wholly-owned subsidiary of GEO Corrections Holdings,
               11          Inc., a Florida corporation. Geo Corrections Holdings is a wholly-owned subsidiary
               12          of GEO.
               13
               14
                           Dated: April 4, 2019
               15
               16
                                                                      /s/ Rachel Lavi
               17                                                     CRAIG G. STAUB
                                                                      RACHAEL LAVI
               18                                                     CASSIDY C. VEAL
                                                                      LITTLER MENDELSON, P.C.
               19                                                     Attorneys for Defendants
                                                                      GEO CORRECTIONS AND
               20                                                     DETENTION, LLC AND THE GEO
                                                                      GROUP, INC.
               21
                           FIRMWIDE:163418673.1 059218.1386
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
